Case 2:19-cv-00138-LGW-BWC Document 7 Filed 07/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

KEITH G. COLEMAN

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 2:19-cv-138
C. GARRETT

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

v1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of this Court dated July 22, 2020; the Report and Recommendations of
the Magistrate Judge is ADOPTED as the opinion of this Court. The Court DISMISSES Coleman's

Petition and DENIES Petitioner in forma pauperis status on appeal. This civil action stands closed.

 

a \ y 23, 2020 John Triplett, Acting Clerk of Court
' ' Clerk

(By) Deputy Clerk

 

Date

GAS Rev 10/1/03
